Exhibit 10.4

 

BISCAYNE CENTRE, LLC.

 

STANDARD OFFICE BUILDING LEASE

 

This Lease Agreement (sometimes hereinafter referred to as the “Lease”) made and
entered into this 11 day of May, 2001 by and between BISCAYNE CENTRE, LLC.
(hereinafter called “Landlord”), whose address for purposes hereof is 11900
Biscayne Boulevard, Suite 100, Miami, Florida 33181 and TRANSMEDIA NETWORK INC.,
A Delaware Corporation (hereinafter called “Tenant”), whose address for purposes
hereof is 11900 Biscayne Blvd, Suite 460, North Miami, Florida 33181.

 

WITNESSETH:

 

LEASED PREMISES   

1. Subject to and upon the terms, provisions, covenants and conditions
hereinafter set forth, and each in consideration of the duties, covenants and
obligations of the other hereunder, Landlord does hereby lease, demise and let
to Tenant and Tenant does hereby lease, demise and let from Landlord those
certain premises (hereinafter sometimes call the “Premises” or “Leased
Premises”) in the building known as Biscayne Centre (hereinafter called the
“Building”) located at 11900 Biscayne Boulevard, Miami, Florida 33181, such
Leased Premises being more particularly described as follows: 22,430 square feet
of Net Rentable Area (hereinafter defined) located on the Fourth (4th) floor as
known as Suite 460 of the Building as reflected on the floor plan of such Leased
Premises attached hereto as Exhibit “A” and made a part hereof, identified by
the signatures or initials of Landlord and Tenant.

    

The term “Net Rentable Area”, as used herein, shall refer to (i) in the case of
a single tenancy floor, all space measured from the inside surface of the outer
glass of the Building to the outside surface of the opposite outer wall,
excluding only the areas (“Service Areas”) within the outside walls used for
building stairs, fire towers, elevator shafts, flues, vents, pipe shafts and
vertical ducts, but including any such areas which are for the specific use of
the particular tenant such as special stairs or elevators, and (ii) in the case
of a multi-tenancy floor, all space within the inside surface of the outer glass
enclosing the tenant occupied portion of the floor and measured to the midpoint
of the walls separating areas leased by or held for lease to other tenants or
from areas devoted to corridors, elevator foyers rest rooms and other similar
facilities for the use of all tenants on the particular floor (hereinafter
sometimes called “Common Areas”), but including a proportionate part of the
Common Areas located on such floor. Net Rentable area is subject to LANDLORD’S
re-measurement of the Premises which may change the square footage set forth
above: and TENANT is obligated under the Terms of the Lease to pay for the
actual square footage.

’

    

No deductions from Net Rentable Areas are made for columns necessary to the
Building. The Net Rentable Areas in the Lease Premises and in the Building have
been calculated on the basis of the foregoing definition and are hereby
stipulated above as to the Leased Premises, whether the same should be more or
less as a result of minor variations resulting from actual construction and
completion of the Leased Premises for occupancy so long as such work is done
substantially in accordance with the approved plans.

TERM

  

2. This Lease shall be for the term of THREE (3) YEARS commencing on the 1st day
of MAY, 2001, and ending on the 30th day of APRIL, 2004 , (hereinafter sometimes
referred to as the “Lease Term” or “Term”), unless sooner terminated or extended
as provided herein.

    

If the Landlord is unable to give possession of the Leased Premises on the date
of the commencement of the aforesaid Lease Term by reason of the holding over of
any prior tenant or tenants or for any other reasons, an abatement or diminution
of the rent to be paid hereunder shall be allowed Tenant under such
circumstances until possession is given to Tenant, but nothing herein shall
operate to extend the initial Term of the lease beyond the agreed expiration
date, and said abatement in rent shall be the full extent of Landlord’s
liability to Tenant for any loss or damage to Tenant on account of said delay in
obtaining possession of the Premises. There shall be no delay in the
commencement of the Term of this Lease and/or payment of rent where Tenant fails
to occupy premises when same are ready for occupancy, or when Landlord shall be
delayed in substantially completing such Leased Premises as a result of:

    

(a) Tenant’s failure to promptly furnish working drawings and plans as required
or

    

(b) Tenant’s failure to approve cost estimates within one (1) week or

    

(c) Tenant’s failure to promptly select materials, finishes, or installation or

    

(d) Tenant’s changes in plans (notwithstanding Landlord’s approval of any such
changes), or

    

(e) Any other act of omission by Tenant or its agents or failure to promptly
make other decisions, necessary to the preparation of the Leased Premises for
occupancy.

    

The commencement of the Term and the payment of rent shall not be affected,
delayed or deferred on account of any of the foregoing. For the purposes of this
paragraph, the Leased Premises shall be deemed substantially completed and ready
for occupancy by Tenant when Landlord’s Supervising Architect certifies that the
work required of Landlord, if any, has been substantially completed in
accordance with said approved plans and specifications.

    

Taking possession of the Leased Premises by Tenant shall be conclusive evidence
as against Tenant that the Leased Premises were in good and satisfactory
condition when possession was so taken. This Lease does not grant any right to
light or air over or about the Leased Premises or Building.

    

If Tenant, with Landlord’s consent, shall occupy the Leased Premises prior to
the beginning of the Lease Term as specified herein above, all provisions of
this Lease shall be in full force and effect commencing upon such occupancy.

BASE RENT   

3. Tenant agrees to pay Landlord a total “Base Rental” of FOUR HUNDRED
FORTY-EIGHT THOUSAND SIX HUNDRED AND NO/100 DOLLARS ($448,600.00) being an
annual Base Rental of * in equal monthly installments of * which is computed at
a Base Rental Rate of * per rentable square foot per annum for each and every
calendar month of the Term of this Lease, plus all applicable sales taxes,
without any offset or deduction whatsoever, in lawful (legal tender for public
or private debts) money of the United States of America, at the Management
Office of the Building or elsewhere as designated from time to time by
Landlord’s written notice to Tenant.

    

Landlord upon execution of this Lease by Landlord and Tenant, hereby
acknowledges payment by Tenant of the sum of THIRTY NINE THOUSAND EIGHT HUNDRED
THIRTEEN AND 25/100 DOLLARS ($39,813.25) representing payment of rental
including applicable sales taxes for the first full calendar month of this
Lease. The balance of the total Base Rental is payable in equal monthly
installments as specified above, on the First day of each month hereafter
ensuing, the first of which shall be due and payable on the first of MAY, 2001.
If the Term of this Lease commences on any day of a month excepting the first
day, Tenant shall pay Landlord rental as provided for herein for such
commencement month on a pro rata basis (such proration to be based on the actual
number of days in the commencement month), and the first month’s rent paid by
Tenant, if any, upon execution of this Lease shall apply and be credited to the
next full month’s rent due hereunder. Rental for any partial month of occupancy
at the end of the Term of this Lease will be prorated, such proration to be
based on the actual number of days in the partial month. Tenant may not prepay
rent more than one month in advance of its due date.

 

In addition to Base Rental, Tenant shall and hereby agrees to pay to Landlord
each month a sum equal to any sales tax, tax on rentals, and any other charges,
taxes and/or impositions now in existence or hereafter imposed based upon the
privilege of renting the space leased hereunder or upon the amount of rentals
collected therefor. Nothing herein shall, however, be taken to require Tenant to
pay any part of any Federal and State Taxes on income imposed upon Landlord. The
foregoing regarding sales taxes only, does not apply in the event Tenant is
exempt from the payment of sales tax Under Section 501(c)(3) of the I.R.S. code.

 

1



--------------------------------------------------------------------------------

     Tenant shall be required to pay Landlord a late fee equal to 10% of the
outstanding balance on any rental due that remains unpaid for seven (7) days
after its due date.

ADDITIONAL RENT

 

*SEE ADDENDUM PARAGRAPH # 58 & # 59

  

4A. In the event that the cost to the Landlord for the Operating Expenses of the
Building, as hereinafter defined during any calendar year of the Lease Term
subsequent to the Base Year (which the parties hereto agree shall be calendar *
all exceed the cost to the Landlord for the Operating Expenses of the Building
during the Base Year, then Tenant shall pay to Landlord as additional rent
Tenant’s “proportionate share” (as such term is hereinafter defined) of the
increase in such costs for each calendar year, if any. The proportionate share
to be paid by the Tenant shall be the percentage which the Net Rentable Area
then leased by the Tenant in the Building bears to the Total Net Rentable Area
contained in the Building, which is 152,998 rentable square feet. The amount of
such additional rent, if any, shall be determined in accordance with the
following formula: net rentable square feet of Leased Premises divided by Total
Net Rentable Area (the “proportionate share”) multiplied by any increase in
Operating Expenses over the Operating Expenses of the Base Year equals
additional rent due from Tenant except that such additional rent shall be
prorated for any partial calendar year following the commencement of the Lease
Term.

    

The term “Operating Expenses” as used herein shall mean the cost of all
expenses, cost and disbursements of every kind and mature which Landlord shall
pay or become obligated to pay because of or in connection with the ownership,
maintenance and/or operation of the Building computed on the accrual basis, but
shall not include the replacement of capital investment items and new capital
improvements, fines, penalties or damages due to Landlords negligence. By way of
explanation and clarification, but not by way of limitation, these Operating
Expenses will include the following:

    

a. Wages and salaries of all employees engaged in operation and maintenance of
the Building: employer’s social security taxes, unemployment taxes or insurance,
and any other taxes which may be levied on such wages and salaries; the cost of
disability and hospitalization insurance, pension or retirement benefits, or any
other fringe benefits for such employees.

    

b. All supplies and materials used in operation and maintenance of the Building.

    

c. Cost of all utilities including water, sewer, electricity, gas and fuel oil
used by the Building and not charged directly to another tenant.

    

d. Cost of customary Building management; janitorial services; trash and garbage
removal; servicing and maintenance of all systems and equipment, including, but
not limited to, elevators, plumbing, heating, air conditioning, ventilating,
lighting, electrical, security and fire alarms, fire pumps, fire extinguishers
and hose cabinets, mail chute, and staging; guard service, painting; window
cleaning, landscaping and gardening.

    

e. Cost of casualty and liability insurance applicable to the Building and
Landlord’s personal property used in connection therewith.

    

f. All taxes (excluding penalties and interest thereon due to Landlord’s
negligence) at the maximum allowable discount and assessments and governmental
charges whether federal, state, county or municipal, and whether they be taxing
districts or authorities presently taxing the Leased Premises or by others,
subsequently created or otherwise, and any other taxes and assessments
attributable to the Building or its operation excluding, however, federal and
state taxes on income.

    

Landlord agrees to maintain accounting books and records reflecting Operating
Expenses of the Building in accordance with generally accepted accounting
principles.

    

In the event the Operating Expenses in any year after the Base year are reduced
because of a major capital improvement or by the use of automation, then the
Operating Expenses for the Base Year shall be reduced for the purpose of
determining additional rent as though such improvement or automation was in
effect during the Base Year.

    

Landlord shall notify Tenant, within ninety (90) days after the end of the Base
Year and each calendar year thereafter during the term hereof, of the amount
which landlord estimates (as evidenced by budgets prepared by or on behalf of
Landlord) will be the amount of Tenant’s proportionate share of increases in
Operating Expenses for the then current calendar year and Tenant shall pay such
sum in advance to Landlord in equal monthly installments, during the balance of
said calendar year, on the first day of each remaining month in said calendar
year commencing on the first day of the first month following Tenant’s receipt
of such notification. Within ninety (90) days following the end of each calendar
year after the Base Year, Landlord shall submit to Tenant a statement showing
the actual amount which should have been paid by Tenant with respect to
increases in Operating Expenses for the past calendar year, the amount thereof
actually paid during that year by Tenant and the amount of the resulting balance
due thereon, or overpayment thereof, as the case may be. Within thirty (30) days
after receipt by Tenant of said statement, Tenant shall have the right in person
to inspect Landlord’s books and records showing the Operating Expenses for the
Building for the calendar year covered by said statement. Any other person who
inspects LANDLORD’S statements or books on behalf of TENANT, must be a C.P.A.,
licensed by the State of Florida. Said statement shall become final and
conclusive between the parties, their successors and assigns as to the matters
set forth therein unless Landlord receives written objection with respect
thereto within said thirty (30) day period. Any balance shown to be due pursuant
to said statement shall be paid by Tenant to Landlord within thirty (30) days
following Tenant’s receipt thereof. Any overpayment shall be immediately
credited against Tenant’s obligation to pay expected additional rent in
connection with anticipated increases in Operating Expenses or, if by reason of
any termination of the Lease no such future obligation exists amount will be
refunded to Tenant. Anything herein to the contrary notwithstanding, Tenant
shall not delay or withhold payment of any balance shown to be due pursuant to a
statement rendered by Landlord to Tenant, pursuant to the terms hereof, because
of any objection which Tenant may raise with respect thereto and Landlord shall
immediately credit any overpayment found to be owing to Tenant against Tenant’s
proportionate share of increases in Operating Expenses for the then current
calendar year (and future calendar years, if necessary) upon the resolution of
said objection or, if at the time of the resolution of said objection the Lease
Term has expired, immediately refund to Tenant any overpayment found to be owing
to Tenant.

    

Additional rent, due by reason of the provisions of this subparagraph 4A for the
final months of this Lease is due and payable even though it may not be
calculated until subsequent to the termination date of the Lease; the Operating
Expenses for the calendar year during which the Lease terminates shall be
prorated according to that portion of said calendar year that this Lease was
actually in effect. Tenant expressly agrees that Landlord, at Landlord’s sole
discretion, may apply the security deposit specified in paragraph 7 hereof, if
any, in full or partial satisfaction of any additional rent due for the final
months of this Lease by reason of the provisions of this subparagraph 4A
provided the additional has been calculated pursuant to sub paragraph 4A. If
said security deposit is greater than the amount of any such additional rent and
there are no other sums or amounts owed Landlord by Tenant by reason of any
other terms, provisions, covenants or conditions of this Lease, then Landlord
shall refund the balance of said security deposit to Tenant as provided in
paragraph 7 hereof. Nothing herein contained shall be construed to relieve
Tenant, or imply that Tenant is relieved, of the liability for or the obligation
to pay any additional rent due for the final months of this Lease by reason of
the provisions of this paragraph 4A if said security deposit is less than such
additional rent, nor shall Landlord be required to first apply said security
deposit to such additional rent if there are any other sums or amounts owed
Landlord by Tenant by reason of any other terms, provisions, covenants or
conditions of this Lease. If in any calendar year the increase in Operating
Expenses is negative, no additional rental is to be charged, but additional rent
shall nevertheless be collected at the last years rate and adjusted thereafter.

 

2



--------------------------------------------------------------------------------

    

4B. In the event that “Impositions” (as such term is hereinafter defined)
against the Building and/or the land on which it is located are increased during
any calendar year of the Lease Term subsequent to the Base Year over the amount
of said Impositions during the Base year, the Tenant shall pay to Landlord, as
additional rent, Tenant’s Proportionate Share of the increases over the Base
Year in such Impositions for each calendar year, if any.

    

The term “Impositions” as used herein shall mean all impositions, taxes,
assessments (special or otherwise), water and sewer assessments and other
governmental liens or charges of any and every kind, nature and sort whatsoever,
ordinary and extraordinary, foreseen and unforeseen, and substitutes therefor,
including all taxes whatsoever (except only those taxes of the following
categories: any inheritance, estate, succession, transfer or gift taxes imposed
upon Landlord or any income taxes specifically payable by Landlord as a separate
tax paying entity without regard to Landlord’s income source as arising from or
out of the Building and/or the land on which it is located) attributable in any
manner to the Building, the land on which the Building is located or the rents
(however the term may be defined) receivable therefrom, or any part thereof, or
any use thereon, or any facility located therein or used in conjunction
therewith or any charge or other payment required to be paid to any governmental
authority whether or not any of the foregoing shall be designated “real estate
tax”, “sales tax”, “rental tax”, “excise tax”, “business tax”, or designated in
any other manner. Nothing herein shall be constituted to require Tenant to pay
any penalty due to Landlords negligence.

    

Landlord shall notify Tenant, within ninety (90) days after the end of the Base
Year and each calendar year thereafter, of the amount which Landlord estimates
(as evidenced by budgets prepared by or on behalf of Landlord) will be the
amount of Tenant’s Proportionate Share of increases in impositions for the then
current calendar year and advance on the first day of each month commencing on
the first day of the first month following Tenant’s receipt of such
notification. Within ninety (90 days following the date on which Landlord
receives a tax bill or statement showing what the actual Impositions are with
respect to each calendar year, Landlord shall submit to Tenant a statement,
together with a copy of said bill or statement, showing the actual amount to be
paid by Tenant in the year in question with respect to increases in impositions
for such year, the amount thereof theretofore paid by Tenant and the amount of
the resulting balance due thereon, or overpayment thereof, as the case may be.
Any balance shown to be due pursuant to said statement shall be spread over the
remaining months of the year and be paid by Tenant to Landlord or if after the
close of the Calendar Year within ten (10) days following Tenant’s receipt
thereof any overpayment shall be immediately credited against Tenant’s
obligation to pay such additional rent in connection with increased impositions
in later years, or, if no such future obligation exists, be immediately refunded
to Tenant.

    

Additional rent, due by reason of the provisions of this subparagraph 4B for the
final months of this Lease, shall be payable even though the amount thereof is
not determinable until subsequent to the termination of the Lease; the
impositions for the calendar year during which the Lease terminates shall be
prorated according to that portion of said calendar year that the Lease was
actually in effect. Tenant expressly agrees that Landlord, at Landlord’s sole
discretion, may apply the security deposits specified in paragraph 7 hereof, if
any, in full or partial satisfaction of any additional rent due for the final
months of this Lease by reason of the provisions of this paragraph 4B. If said
security deposit is greater than the amount of such additional rent and there
are no other sums or amounts owed Landlord by Tenant by reason of any other
terms,, provisions, covenants or conditions of the Lease, then Landlord shall
refund the balance of said security deposit to Tenant as provided in paragraph 7
hereof. Nothing herein contained shall be construed to relieve Tenant, or imply
that Tenant is relieved, of the liability for or the obligation to pay any
additional rent due for the final months of this Lease by reason of the
provisions of this paragraph 4B if said security deposit is less than such
additional rent, nor shall Landlord be required to first apply said security
deposit to such additional rent if there are any other sums or amounts owed
Landlord by Tenant by reason of any of the terms, provisions, covenants or
conditions of this Lease. If in any calendar year the increase in Impositions is
negative, no additional rental is to be charged, but rent shall be collected at
the last year’s rate and adjusted thereafter.

    

4C. It is the intention of the parties hereto to provide that the Tenant shall
pay in advance of their due date Tenant’s Proportionate Share of increases in
Operating Expenses and Impositions, and to share in reduction only by category
to the end that an increase in Operating Expenses shall not be offset by a
decrease in taxes and vice versa. In no event shall the Base Rental be reduced
by reason of decreases in Operating Expenses and/or Impositions.

COST OF LIVING INCREASE   

5. PARAGRAPH OMITTED INTENTIONALLY

TIME OF PAYMENT   

6. Tenant agrees that Tenant shall promptly pay said rents (Base Rental as the
same may be adjusted from time to time pursuant to Paragraph 5 and Additional
Rental), at the times and place stated above; the Tenant shall pay charges for
work performed on order of Tenant and any other charges that accrue under this
Lease; that, if any part of the rent or above mentioned charges shall remain due
and unpaid for the three (3) business days after written notice from Landlord to
Tenant and after the same shall be due and payable, or if Tenant fails to pay
when due said rents and any other sums payable under this Lease after written
notice from Landlord to Tenant three (3) or more times in any period of twelve
(12) consecutive months, Landlord shall have the option (in addition to all
other rights and remedies available to it by law and in equity) of declaring the
balance of the entire rent for the entire term of the Lease to be immediately
due and payable, and Landlord may Lease by distress or otherwise.

SECURITY DEPOSIT   

7. LANDLORD acknowledges that TENANT has on Deposit with the LANDLORD, a
Security Deposit in the amount of SEVEN THOUSAND SIX HUNDRED FIFTY-EIGHT DOLLARS
AND 50/100 ($7658.50) by the Lease Agreement dated January 2, 1992 and that
deposit is hereby transferred to the within Lease.

 

The sum shall be retained by Landlord as security for the payment by Tenant of
the rents and all other payments herein agreed to be paid by Tenant, and for the
faithful performance by Tenant of the terms, provisions, covenants and
conditions of this Lease. It is agreed that Landlord, at Landlords option, may
at the time of any default by Tenant under any of the terms, provisions,
covenants or conditions of the Lease apply said sum or any part thereof toward
the payment of the rents and all other sums payable by Tenant under this Lease,
and towards the performance of each and every one of Tenant’s covenants under
this Lease, but such covenants and Tenant’s liability under this Lease shall
thereby be discharged only pro tanto that Tenant shall remain liable for any
amounts that such sum shall be insufficient to pay; that Landlord may exhaust
any and all rights and remedies against Tenant before resorting to said sum, but
nothing herein contained shall require or be deemed to require Landlord to do
so; that, in the event this deposit shall not be utilized for any such purposes,
then such deposit shall be returned by Landlord to Tenant within ten (10) days
next after the expiration of the Term of this Lease or the determination and
payment of the amount due under paragraph 4 of this Lease, if any, whichever
later occurs. Tenant shall maintain this security deposit amount at all times
during the lease term.

USE   

8. The Tenant will use and occupy the Leased Premises for the following use or
purpose and for no other use or purpose: Administrative, Executive Offices and
Technology Center.

QUIET ENJOYMENT   

9. Upon payment by Tenant of the rents herein provided, and upon the observance
and performance of all terms, provisions, covenants and conditions of Tenant’s
part to be observed and performed, Tenant shall, subject to all of the terms,
provisions, covenants and conditions of the Lease Agreement, peaceably and
quietly hold and enjoy the Leased Premises for the Term hereby demised.

INSURANCE PREMIUMS   

10. If the Landlord’s insurance premiums exceed the standard premium rates
because the nature of Tenant’s operation results in extra hazardous exposure,
then Tenant shall, upon receipt of appropriate invoices from Landlord, reimburse
Landlord for such increase in premiums. It is understood and agreed between the
parties hereto that any such increase in premiums shall be considered as rent
due and shall be included in any lien for rent.

RULES AND REGULATIONS   

11. Tenant agrees to comply with all rules and regulations Landlord may adopt
from time to time for operation of the Building and parking facilities and
protection and welfare of Building and Parking facilities, its tenants, visitors
and occupants. The present rules and regulations, which Tenant hereby agrees to
comply with, entitled “Rules and Regulations” are attached hereto and are by
this reference incorporated herein. Any future rules and regulations shall
become a part of this Lease, and Tenant hereby agrees to comply with the same
upon delivery of a copy thereof to Tenant, providing the same do not materially
deprive Tenant of its rights established under this Lease.

 

3



--------------------------------------------------------------------------------

GOVERNMENTAL REQUIREMENTS   

12. Tenant shall faithfully observe in the use of the Leased Premises all
municipal and county ordinances and codes and state and federal statutes now in
force or which may hereafter be in force.

SERVICES   

13. Landlord will furnish the following services to Tenant:

    

(A) Cleaning services, deemed by Landlord to be normal and usual in a first
class office building, on Monday through Friday, except that shampooing and
replacement of carpet as required by Tenant shall be Tenant’s expense.

    

(B) Automatically operated elevator service, public stairs, electrical current
for lighting, incidentals and normal office use, and water at those points of
supply provided for general use of its Tenants at all times and on all days
throughout the year.

    

(C) Air conditioning on Monday through Friday from 8:00 AM to 6:00 PM and
Saturday from 8:00 AM to 12:00 Noon, except Memorial Day, Fourth of July, Labor
Day, Thanksgiving Day, Christmas Day and New Year’s Day. Landlord shall also
furnish air conditioning at such other times as are not provided for herein,
provided Tenant gives written request to Landlord before 2:00 PM of the business
day preceding the extra usage and if tenant requires air conditioning during
such hours, Tenant shall be billed for such service at the rate of $45.00 per
hour per Occupied Space and said rate may be changed with thirty (30) days prior
written notice.

    

No electric current shall be used except that furnished or approved by Landlord,
nor shall electric cable or wire be brought into the Leased Premises, except
upon the written consent and approval of the Landlord. Tenant shall use only
office machines and equipment that operate on the Building’s standard electric
circuits, but which in no event shall overload the Building’s standard electric
circuits from which the Tenant obtains electric current. Any consumption of
electric current in excess of that considered by Landlord to be used, normal and
customary for all Tenants, or which require special circuits or equipment (the
installation of which shall be at Tenant’s expense after approval in writing by
the Landlord), shall be paid for by the Tenant as additional rent paid to the
Landlord in an amount to be determined by Landlord, based upon Landlord’s
estimated cost of such excess electric current consumption or based upon the
actual cost thereof if such excess electric current consumption is separately
metered.

    

Such services shall be provided as long as the Tenant is not in default under
any of the terms, provisions, covenants and conditions of this Lease, subject to
interruption caused by repairs, renewals, improvements, changes to service,
alterations, strikes, lockouts, labor controversies, inability to obtain fuel or
power, accidents, breakdowns, catastrophes, national or local emergencies, acts
of God and conditions and causes beyond the control of Landlord, and upon such
happening, no claim for damages or abatement of rent for failure to furnish any
such services shall be made by the Tenant or allowed by the Landlord.

TENANT WORK   

14. It is understood and agreed between the parties hereto that any charges
against Tenant by Landlord for services or for work done on the Leased Premises
by order of Tenant, or otherwise accruing under this Lease, shall be considered
as rent due and shall be included in any lien for rent.

REPAIR OF LEASED PREMISES   

15. Tenant will, at Tenant’s own expense, keep the Leased Premises in good
repair and tenantable condition during the Lease Term and will replace at its
own expense beyond insurance proceeds any and all broken glass caused by Tenant
in and about said Leased Premises.

 

Tenant will make no alterations, additions or improvements in or to the leased
Premises without the written consent of Landlord, which shall not be
unreasonably withheld, but may be predicated upon but not limited to Tenant’s
use of contractors who are acceptable to Landlord; such approval shall not be
unreasonably withheld or delayed except which may affect the Building structure
or any building wide systems. All additions, fixtures, carpet or improvements,
except only office furniture and fixtures which shall be readily removable
without injury to the Leased Premises, shall be and remain a part of the Leased
Premises at the expiration of this Lease.

    

It is further agreed that this Lease is made by the Landlord and accepted by the
Tenant with the distinct understanding and agreement that the Landlord shall
have the right and privilege to make and build additions to the Building of
which the Leased Premises are a part, and make such alterations and repairs to
said Building as it may deem wise and advisable without any liability to the
Tenant therefore. Provided in doing so, Landlord does not breach Tenant’s quiet
enjoyment of the Leased Premises.

INDEMNIFICATION   

16. Tenant further agrees that Tenant will pay all liens of contractors,
subcontractors, mechanics, laborers, materialmen, and other items of like
character, and will indemnify Landlord against all expenses, costs, and charges,
including bond premiums for release of liens and attorneys’ fees and costs
reasonably incurred in and about the defense of any suit in discharging the said
Premises or any part thereof from any liens, judgements, or encumbrances caused
or suffered by Tenant. In the event any such lien shall be made or filed, Tenant
shall bond against or discharge the same within ten (10) days after the same has
been made or filed. It is understood and agreed between the parties hereto that
the expenses costs and charges above referred to shall be considered as rent due
and shall be included in any lien for rent.

    

The Tenant herein shall not have any authority to create any liens for labor or
materials on the Landlord’s interest in the Leased Premises and all persons
contracting with the Tenant for the destruction or removal of any facilities or
other improvements or for the erection, installation, alteration or repair of
any facilities or other improvements on or about the Lease Premises, and all
materialmen, contractors, subcontractors, mechanics, and laborers are hereby
charged with notice that they must look only to the Tenant and to the Tenant’s
interests in the Leased Premises to secure the payment of any bill for work done
or material furnished at the request or instruction of Tenant.

PARKING

 

SEE ADDENDUM PARAGRAPH # 60

  

17. Pursuant to all of the terms, provisions, covenants and conditions contained
herein, for the Term of this Lease, Landlord hereby grants to Tenant at no
charge during the term of this lease, the non-exclusive use of FIFTY-FIVE (55)
non-reserved parking spaces and one (1) reserved parking space on the first
(1st) floor at no charge during the term of the Lease, in the Building parking
areas and FIFTY-FIVE (55) security cards. Parking space use shall be subject to
all of the terms, provisions, conditions and covenants of this Lease. Additional
and/or replacement cards are available at a cost of Twenty-five and 00/100
Dollars ($25.00) each. If TENANT shall require parking spaces in addition to
those guaranteed in the Lease, LANDLORD may provide them at a monthly charge to
TENANT until such time as LANDLORD can no longer do so due to such availability.

ESTOPPEL STATEMENT   

18. Tenant agrees that from time to time, upon not less than ten (10) days prior
request by Landlord, Tenant will deliver to the other a statement in writing
certifying (a) that this Lease is unmodified and in full force and effect (or,
if there have been modifications, that the Lease as modified is in full force
and effect and stating the modifications); (b) the dates to which the rent and
other charges have been paid; and (c) Landlord is not in default under any
provisions of this Lease, or, if in default, the nature thereof in detail.

SUBORDINATION   

19. If the Building and/or Leased Premises are at any time subject to a mortgage
and/or deed of trust, and Tenant has received written notice from Mortgagee of
same, then in any instance in which Tenant gives notice to Landlord alleging
default by Landlord hereunder. Tenant will also simultaneously give a copy of
such notice to each Landlord’s Mortgagee and each Landlord’s Mortgagee shall
have the right (but not the obligation) to cure or remedy such default during
the period that is permitted to Landlord hereunder, plus an additional period of
thirty (30) days, and Tenant will accept such curative or remedial action (if
any) taken by Landlord’s Mortgagee with the same effect as if such action had
been taken by Landlord.

    

This Lease shall at Landlord’s option, which option may be exercised at any time
during the Lease Term, be subject and subordinate to any first mortgage now or
hereafter encumbering the Building however, such future mortgagee shall agree
not to join Tenant in any foreclosure proceedings if Tenant is not in default
under the Terms of this lease. This provision shall be self-operative without
the execution of any further instruments. Notwithstanding the foregoing,
however, Tenant hereby agrees to execute any instrument(s) which Landlord may
deem desirable to evidence the subordination of this Lease to any and all such
mortgages.

 

4



--------------------------------------------------------------------------------

ATTORNMENT   

20. If the interests of Landlord under this Lease shall be transferred
voluntarily or by reason of foreclosure or other proceedings for enforcement of
any first mortgage on the Leased Premises, Tenant and the successor in interest
to the Landlord (“Purchaser”) shall be bound to such transferee (herein
sometimes called the “Purchaser”) for the balance of the term hereof remaining,
and any extension or renewals thereof which may be effective in accordance with
the terms and provision hereof with the same force and effect as if the
Purchaser were the Landlord under this Lease, and Tenant does hereby agree to
attorn to the Purchaser, including the Mortgagee under any such mortgage if it
be the Purchaser, as its Landlord, said Attornment to be effective and
self-operative without the execution of any further instruments upon the
Purchaser succeeding to the interest of the Landlord under this Lease. The
respective rights and obligations of Tenant and the Purchaser upon such
Attornment, to the extent of the then remaining balance of the Term of this
Lease and any such extensions and renewals, shall be and are the same as those
set forth herein. In the event of such transfer of Landlord’s interest,
Landlord, Mortgagee or any Purchaser shall not be liable or responsible for any
act, omission or default by any prior Landlord including present Landlord, the
return of any security deposit, or the payment of any Tenant allowance or other
concession, be bound by any rent paid more than one (1) month in advanced, or be
subject to any offset, defense, or counterclaim against any prior Landlord,
including present Landlord.

ASSIGNMENT   

21. Without the written consent of Landlord first obtained in each case Tenant
shall not assign, transfer, mortgage, pledge, or otherwise encumber or dispose
of this Lease or underlet the Leased Premises or any part thereof or permit the
Leased Premises to be occupied by other persons. In the case of a subletting,
Landlord’s consent may be predicated, among other things, upon Landlord becoming
entitled to collect and retain all rentals payable under the sublease. If this
Lease be assigned, or if the Leased Premises or any part thereof be underlet or
occupied by anybody other than Tenant, the Landlord may, after default by the
Tenant, collect or accept rent from the assignee, undertenant, or occupant and
apply the net amount collected or accepted to the rent herein reserved, but no
such collection or acceptance shall be deemed a waiver of this covenant or the
acceptance of the assignee, undertenant, or occupant as Tenant, nor shall it be
construed as or implied to be a release of the Tenant from the further
observance and performance by the Tenant of the terms, provisions, covenants and
conditions herein contained.

    

In lieu of consenting or not consenting, Landlord may, at its option, (i) in the
case of the proposed assignment or subletting of Tenant’s entire leasehold
interest, terminate this Lease in its entirety, or (ii) in the case of the
proposed assignment or subletting of a portion of the Premises, terminate this
Lease at to that portion of the Premises which Tenant has proposed to assign or
sublet. In the event Landlord elects to terminate this Lease pursuant to clause
(ii) of this paragraph, Tenant’s obligations as to Base Rental and Additional
Rent shall be reduced in the same proportion that the Net Rentable Area of the
portion of the Premises taken by the proposed assignee or subtenant bears to the
total Net Rentable Area of the Premises.

SUCCESSORS

AND ASSIGNS

  

22. All terms, provisions, “covenants and conditions to be observed and
performed by Tenant shall be applicable to and binding upon Tenant’s respective
heirs, administrators, executors, successors and assigns, subject, however, to
the restrictions as to assignment or subletting by Tenant as provided herein.
All expressed covenants of this Lease shall be deemed to be covenants running
with the land.

HOLD

HARMLESS OF

LANDLORD

  

23. In consideration of said Premises being leased to Tenant for the above
rental, Tenant agrees: that Tenant, at all times, will indemnify and keep
Landlord harmless and shall defend Landlord (with counsel chosen by Landlord)
from all losses, damages, liabilities and expenses, including without
limitation, attorney’s fees, at all levels, which may arise or be claimed
against Landlord and be in favor of any persons, firms or corporations,
consequent upon or arising from the use or occupancy of said Premises by Tenant,
or consequent upon or arising from any acts, omissions, neglect or fault of
Tenant and/or Tenant’s agents, servants, contractors, employees, licensees,
visitors, customers, patrons or invitees, or consequent upon or arising from
Tenant’s failure to comply with any laws, statutes, ordinances, codes or
regulations as herein provided; that Landlord shall not be liable to Tenant for
any damages, losses or injuries to the persons or property of Tenant which may
be caused by the acts, neglect, omissions or faults of any persons, firms or
corporations, except when such injury, loss or damage results from the gross
negligence of Landlord, Landlord’s agents or employees, and that Tenant will
indemnify an keep harmless Landlord from all damages, liabilities, losses,
injuries, or expenses, including without limitation, attorney’s fees, at all
levels, which may arise or be claimed against Landlord and be in favor of any
persons, firms or corporations, for any injuries or damages to the person or
property of any persons, firms or corporations, where said injuries or damages
arose about or upon said Premises, as a result of the negligence, acts,
omissions and/or fault of Tenant, and/or Tenant’s agents, employees, servants,
licensees, visitors, customers, patrons, and invitees. All property placed or
moved into the Leased Premises or Building shall be at the risk of Tenant or the
owner thereof, and Landlord shall not be liable to Tenant or such owner for any
damage to said personal property. Tenant shall maintain at all times during the
Term of this Lease an insurance policy or policies in an amount or amounts
sufficient in Landlord’s opinion, to indemnify Landlord or pay Landlord’s
damages, if any, resulting from any matter set forth hereinbefore in this
paragraph 23.

    

In case Landlord shall be made a party to any litigation commenced against
Tenant, then Tenant shall protect and hold Landlord harmless and shall pay all
costs, expenses and reasonable attorneys’ fees, at all levels, incurred or paid
by Landlord in connection with such litigation and any appeal thereof.

ATTORNEYS

FEES

  

24. If either party defaults in the performance of any of the terms, provisions,
covenants and conditions of this Lease and by reason thereof the other party
employs the services of an attorney to enforce performance of the covenants, or
to perform any service based upon defaults, then in any of said events the
prevailing party shall be entitled to reasonable attorneys’ fees and all
expenses and costs incurred by the prevailing party pertaining thereto
(including costs and fees relating to any appeal) and in enforcement of any
remedy.

DAMAGE OR

DESTRUCTION

  

25. In the event the Leased Premises shall be destroyed or so damaged or injured
by fire or other casualty, during the Term of this Lease, whereby the same shall
be rendered untenantable, then Landlord shall have the right, but not the
obligation, to render such Leased Premises tenantable by repairs within 180 days
therefrom.

    

Landlord agrees that, within 60 days following damage or destruction, it shall
notify Tenant with respect to whether or not Landlord intends to restore the
premises. Tenant shall be relieved of its payment obligations hereunder of rent
if the space is untenantable for 60 days. If said Premises are not rendered
tenantable within the aforesaid 180 days it shall be optional with either party
hereto to cancel this Lease, and in the event of such cancellation the rent
shall be paid only to the date of such fire or casualty. The cancellation herein
mentioned shall be evidenced in writing. During any time that the Leased
Premises are untenantable due to causes set forth in this paragraph, the rent or
a just and fair proportion thereof shall be abated. Notwithstanding the
foregoing, should damage, destruction or injury occur by reason of Tenant’s
negligence, Landlord shall have the right, but not the obligation, to render the
Leased Premises tenantable within 360 days of the date of damage, destruction or
injury and no abatement of rent shall occur.

    

Notwithstanding the foregoing, should damage or destruction occur during the
last twelve months of the Lease Term, either Landlord or Tenant shall have the
option to terminate this Lease, effective on the date of damage or destruction,
provided notice to terminate is given within 30 days of the date of such damage
or destruction. Notwithstanding the foregoing, should the damage or destruction
occur by reason of Tenant’s negligence, Tenant shall not have such option to
terminate.

EMINENT DOMAIN   

26. If there shall be taken during the Term of this Lease any part of the Leased
Premises, parking facilities or Building, other than a part not interfering with
maintenance, operation or use of the Leased Premises, Landlord may elect to
terminate this Lease or to continue same in effect. If Parties elects to
continue the Lease, in Parties mutually discretion, the rental shall be reduced
in proportion to the area of the leased Premises so taken and Landlord shall
repair any damage to the Leased Premises, parking facilities, or Building
resulting from such taking, provided, however, Landlord shall have no obligation
to expend in excess of any amount awarded as a result of any such taking, and
the amount to be expended in connection therewith by Landlord shall be
determined by Landlord, in Landlord’s absolute discretion. If any part of the
leased Premises is taken by condemnation or Eminent Domain which renders the
Premises unsuitable for its intended use, as reasonably determined by Landlord
and Tenant, the Tenant may elect to terminate this Lease, or if any part of the
Leased Premises is so taken which does not render the Premises unsuitable for
its intended use, this Lease shall continue in effect and the rental shall be
reduced in proportion to the area of the Leased Premises so taken and Landlord
shall repair any damage to the Leased Premises resulting from such taking,
provided, however, Landlord shall have no obligation to expend in excess of any
amount awarded and attributable only to the Premises as a result of any such
taking, and the amount to be expended in connection there with by Landlord shall
be determined by Landlord, in Landlord’s absolute discretion. If all of the
Leased Premises is taken by condemnation or Eminent Domain, this Lease shall
terminate on the date of the taking. All sums awarded (or agreed upon between
Landlord and the condemning authority) for the taking of the interest of
Landlord and/or Tenant, whether as damages or as compensation, and whether for
partial or total condemnation, will be the property of Landlord. If this Lease
should be terminated under any provisions of this paragraph, rental shall be
payable up to the date that possession is taken by the authority, and Landlord
will refund to Tenant any prepaid un-accrued rent less any sum or amount then
owing by Tenant to Landlord.

 

5



--------------------------------------------------------------------------------

ABANDONMENT   

27. If, during the Term of ___ Lease, Tenant shall abandon, vacate or remove
from ___ Leased Premised the major portion of the goods, wares equipment or
furnishings usually kept on said Leased Premises, or shall cease doing business
in said Leased Premises, or shall suffer the rent to be in arrears, Landlord
may, at its option, cancel this Lease in the manner stated in Paragraph 28
hereof, or Landlord may enter said Leased Premises as the agent of Tenant by
force or otherwise, without being liable in any way therefor and relet the
Leased Premises with or without any furniture that may be therein as the agent
of Tenant, at such price and upon such terms and for such duration of time as
Landlord may determine, and receive the rent therefor applying the same to the
payment of the rent due by these presents, and if the full rental herein
provided shall not be realized by Landlord over above the expenses to Landlord
of such reletting, Tenant shall pay any deficiency.

INSOLVENCY   

28. It is agreed between the parties hereto that; if Tenant shall be adjudicated
a bankrupt or an insolvent or take the benefit of any federal reorganization or
composition proceeding or make a general assignment or take the benefit of any
insolvency law; or if Tenant’s leasehold interest under this Lease shall be sold
under any execution or process of law; or if a trustee in bankruptcy or a
receiver be appointed or elected or had for Tenant (whether under Federal or
State laws); or if said Premises shall be abandoned or deserted; or if Tenant
shall fail to perform any of the terms, provisions, covenants or conditions of
this Lease on Tenant’s part to be performed; or if this Lease or the Term
thereof be transferred or pass to or devolve upon any persons, firms, officers
or corporations other than Tenant by death of the Tenant, operation of law or
otherwise; then and in any such event, at the option of Landlord, the total
remaining unpaid Base Rental for the Term of this Lease shall become due and
payable or this Lease and the Term of this Lease shall expire and end ten (10)
days after Landlord has given Tenant written notice (in the manner hereinafter
provided) of such act, condition or default and Tenant hereby agrees immediately
then to pay said Base Rental or quit and surrender said Leased Premises to
Landlord; but this shall not impair or affect Landlord’s right to maintain
summary proceedings for the recovery of the possession of the Leased Premises in
all cases provided for by law. If the Term of this Lease shall be so terminated,
Landlord may immediately, or at any time thereafter, re-enter or repossess the
leased Premises and remove all persons and property therefrom without being
liable for trespass or damages.

LIEN FOR PAYMENT OF RENT   

29. Tenant hereby pledges and assigns to Landlord as security for the payment of
any and all rental or other sums or amounts provided for herein, all of the
furniture, fixtures, goods and chattels of Tenant which shall or may be brought
or put on or into said Leased Premises, and Tenant agrees that said lien may be
enforced by distress, foreclosure or otherwise, at the election of the Landlord.
Tenant hereby expressly waives and renounces for himself and family any and all
homestead and exemption rights he may now have or hereafter acquire under or by
virtue of the constitution and laws of the State of Florida or of any other
state, or of the United States, as against the payment of said rental or any
other obligation or damage that may accrue under the Terms of this Lease.

WAIVER OF DEFAULT   

30. Failure of Landlord to declare any default immediately upon occurrence
thereof, or delay in taking any action in connection therewith, shall not waive
such default, but Landlord shall have the right to declare any such default at
any time and take such action as might be lawful or authorized hereunder in law
and/or in equity. No waiver by Landlord of a default by Tenant shall be implied,
and no express waiver by Landlord shall affect any default other than the
default specified in such waiver and that only for the time and extension
therein stated.

    

No waiver of any term, provision, condition or covenant of this Lease by
landlord shall be deemed to imply or constitute, a further waiver by Landlord of
any other term, provision, condition or covenant of this Lease unless in
writing, executed by the Parties. In addition to any rights and remedies
specifically granted Landlord herein, Landlord shall be entitled to all rights
and remedies available at law and in equity in the event that Tenant shall fail
to perform any of the terms, provisions, covenants or conditions of this Lease
on Tenant’s part to be performed or fails to pay Base Rental, Additional Rental
or any other sums due Landlord hereunder when due. All rights and remedies
specifically granted to Landlord herein, by law and in equity shall be
cumulative and not mutually exclusive.

RIGHT OF ENTRY   

31. Landlord, or any of his agents shall have the right to enter the Leased
Premises during all reasonable hours upon reasonable notice to examine the same
or to make such repairs, additions or alterations as may be deemed necessary for
the safety, comfort, or preservation thereof, or to said Building, or to exhibit
said Leased Premises at any time within one hundred eighty (180) days before the
expiration of this Lease. Said right of entry shall likewise exist for the
purpose of removing placards, signs, fixtures, alterations, or additions which
do not conform to this Lease. Landlord shall have the right to enter the
premises at any time whatsoever in the event of an emergency.

NOTICE   

32. Any notice given Landlord as provided for in this Lease shall be sent to
Landlord by certified mail addressed to Landlord; Hand Delivered or Tele-faxed
to Landlord’s Management Office in the building. Any Notice given to LANDLORD
must also be given to LANDLORD’S Mortgagee, LIFE INVESTORS INSURANCE COMPANY OF
AMERICAN c/o AEGON USA Realty Advisors, Inc., Mortgage Loan Department, 4333
Edgewood Road N. E., Cedar Rapids, Iowa 52499. Any notice to be given Tenant
under the terms of the Lease, unless otherwise stated herein, shall be in
writing and shall be hand delivered or Tele-faxed to the office of Tenant in the
Building. Either party, from time to time, by such notice, may specify another
address to which subsequent notice shall be sent. Either party, from time to
time, by such notice, may specify another address to which subsequent notice
shall be sent.

LANDLORD CONTROLLED AREAS   

33. All automobile parking areas, driveways, entrances and exits thereto, Common
Areas, and other facilities furnished by Landlord, including all parking areas,
truck way or ways, loading areas, pedestrian walkways and ramps, landscaped
areas, stairways, corridors, and other areas and improvements provided by
Landlord for the general use, in common, of tenants, their officers, agents,
employees, servants, invitees, licensees, visitors, patrons and customers, shall
be at all times subject to the exclusive control and management of Landlord, and
Landlord shall have the right from time to time to establish, modify and enforce
rules and regulations with respect to all facilities and areas and improvements,
to police same, from time to time to change the area, level and location and
arrangement of parking areas and other facilities herein above referred to, to
restrict parking by and enforce parking charges (by operation of meters or
otherwise) to tenants except as set forth in paragraph 17, their officers,
agents, invitees, employees, servants, licensees, visitors, patrons and
customers; to close all or any portion of said areas or facilities to such
extent as may in the opinion of Landlord’s counsel be legally sufficient to
prevent a dedication thereof or the accrual of any rights to any person or the
public therein; to close temporarily all or any portion of the public areas,
Common Areas or facilities: to discourage non-tenant parking to charge a fee for
visitor and/or customer parking, and to do and perform such other acts in and to
said areas and improvements as, in the sole judgement of Landlord, the Landlord
shall determine to be advisable with a view to the improvement of the
convenience and use thereof by tenants, their officers, agents, employees,
servants, invitees, visitors, patrons, licensees and customers. Landlord will
operate and maintain the Common Areas and other facilities referred to in such
reasonable manner as Landlord shall determine from time to time. Without
limiting the scope of such discretion, Landlord shall have the full right and
authority to designate a manager of the parking facilities and/or Common Areas
and other facilities who shall have full authority to make and enforce rules and
regulations regarding the proper operation and maintenance of the parking areas
and/or Common Areas and other facilities. Reference in this paragraph to parking
areas and/or facilities shall in no way be construed as giving Tenant hereunder
any rights and/or privileges in connection with such parking areas and/or
facilities unless such rights and/or privileges are expressly set forth in
paragraph 17 hereof.

CONDITION OF PREMISES ON TERMINATION OF LEASE AND HOLDING OVER   

34. Tenant agrees to surrender to Landlord, at the end of the Term of this Lease
and/or upon any cancellation of this Lease, said Leased Premises in as good
condition as said Leased Premises were at the beginning of the Term of this
Lease, ordinary wear and tear, and damage by fire or other casualty not caused
by Tenant’s negligence excepted. Tenant agrees that if Tenant does not surrender
said Leased Premises to Landlord at the end of the Term of this Lease the Tenant
will pay to Landlord double the amount of the current rental for each month or
portion thereof that Tenant holds over plus all damages that Landlord may suffer
on account of Tenant’s failure to so surrender to Landlord possession of said
Leased Premises, and will indemnify and save Landlord harmless from and against
all claims made by any succeeding Tenant of said Leased Premises against
Landlord on account of delay of Landlord in delivering possession of said Leased
Premises in accordance herewith or otherwise.

    

No receipt of money by Landlord from Tenant after termination of this Lease or
the service of any notice of commencement of any suite or final judgement for
possession shall reinstate, continue or extend the Term of this Lease or affect
any such notice, demand, suit or judgement.

    

No act or thing done by Landlord or its agents during the Term hereby granted
shall be deemed an acceptance of a surrender of the Leased Premises, and no
agreement to accept a surrender of the Leased Premises shall be valid unless it
be made in writing and subscribed by a duly authorized officer or agent of
Landlord.

 

6



--------------------------------------------------------------------------------

OCCUPANCY TAX   

35. Tenant shall be responsible for and shall pay before delinquency all
municipal, county or state taxes assessed during the Term of this Lease against
any occupancy interest or personal property of any kind, owned by or placed in,
upon or about the Leased Premises by the Tenant.

SIGNS   

36. Landlord shall have the right to install signs on the interior or exterior
of the Building and Leased Premises and/or change the Building name or street
address.

TRIAL BY JURY   

37. It is mutually agreed by and between Landlord and Tenant that the respective
parties hereto shall and they hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, and Tenant’s use or occupancy of the
Premises. Tenant further agrees that it shall not interpose any counterclaim or
counterclaims in a summary proceeding or in any action based upon non-payment of
rent or any other payment required of Tenant hereunder.

RELOCATION OF TENANT   

38. PARAGRAPH OMITTED INTENTIONALLY

CROSS

DEFAULT

  

39. If the term of any lease for space other than the Leased Premises, other
than this Lease, made by Tenant for any other space in the Building shall be
terminated or terminable after the making of this Lease because of any default
by Tenant under such other lease, such default shall, ipso facto constitute a
default hereunder and empower Landlord at Landlord’s sole option, to terminate
this Lease as herein provided in the event of default.

INVALIDITY OF PROVISION   

40. If any term provision, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
term provision, covenant or condition to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby and each term, provision, covenant or condition of this Lease shall be
valid and be enforceable to the fullest extent permitted by law. This Lease
shall be construed in accordance with the laws of the State of Florida.

TIME OF ESSENCE   

41. It is understood and agreed between the parties hereto that time is of the
essence of all there terms, provisions, covenants and conditions of this Lease.

MISCELLANEOUS   

42. The terms Landlord and Tenant as herein contained shall include singular
and/or plural, masculine, feminine and/or neuter, heirs, successors, executors,
administrators, personal representatives and/or assigns wherever the context so
requires or admits. The terms, provisions, covenants and conditions of this
Lease are expressed in the total language of this Lease Agreement and the
paragraph headings are solely for the convenience of the reader and are not
intended to be all inclusive. Any formally executed addendum to or modification
of this Lease shall be expressly deemed incorporated by reference herein unless
a contrary intention is clearly stated therein.

EFFECTIVE DATE   

43. Submission of this instrument for examination does not constitute an offer,
right of first refusal, reservation of or option for the Leased Premises or an
other space or premises in, on or about the Building. This instrument becomes
effective as a Lease upon execution and delivery by both Landlord and Tenant.

ENTIRE AGREEMENT   

44. This lease contains the entire agreement between the parties hereto and all
pervious negotiations leading thereto, and it may be modified only by an
agreement in writing signed by Landlord and Tenant. No surrender of the Leased
Premises, or of the remainder of the terms of this Lease, shall be valid unless
accepted by Landlord in writing. Tenant acknowledges and agrees that Tenant has
no relied upon any statement, representation, prior written or contemporaneous
oral promises, agreements or warranties except such as are expressed herein.

BROKERAGE   

45. Tenant represent and warrants that it has dealt with no broker, agent or
other person in connection with this transaction and that no broker, agent or
other person brought about this transaction, other than NONE and Tenant agrees
to indemnify and hold Landlord harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction. The provisions of this paragraph shall survive the termination of
this Lease.

FORCE MAJEURE   

46. Neither Landlord nor Tenant shall be required to perform any term,
condition, or covenant in this Lease so long as such performance is delayed or
prevented by force majeure, which shall mean acts of God, labor disputes
(whether lawful or not), material or labor shortages, restrictions by any
governmental authority, civil riots, floods, and any other cause not reasonably
within the control of Landlord or Tenant and which by the exercise of due
diligence Landlord or Tenant is unable, wholly or in part, to prevent or
overcome. Lack of money shall not be deemed force majeure.

 

ADDENDUM ATTACHED HERETO AND MADE A PART HEREOF

 

IN WITNESS WHEREOF, the parties hereto, have signed, sealed and delivered this
Lease in triplicate at Dade County, Florida on the date and year first above
written.

 

WITNESSES:

  LANDLORD: BISCAYNE CENTER, LLC.         

By:

 

/s/ RICHARD WAGMAN

           

RICHARD WAGMAN

        

Title:

 

VICE-PRESIDENT

        

Date:

 

5/12/01

 

   

TENANT: TRANSMEDIA NETWORK INC.

WITNESSES:

     

By:

 

/s/ Stephen E. Lerch

        

Title:

 

EVP/CFO

        

Date:

 

5/11/01

     inclusive of items 4, 5 & 6 added to #61 of attached First Addendum

 

7



--------------------------------------------------------------------------------

FIRST ADDENDUM

 

ATTACHED TO and made a part of the Standard Office Building Lease dated May 11,
2001 (the “Standard Lease”), between BISCAYNE CENTRE, LLC., as LANDLORD, and
TRANSMEDIA NETWORK INC., as TENANT, covering approximately 22,430 net rentable
square feet of office space (the “Leased Premises” or the “Premises”), which is
a part of the FOURTH (4th) floor of the building known as BISCAYNE CENTRE,
located at 11900 Biscayne Boulevard, Miami, Florida 33181.

 

This First Addendum (the “Addendum”) is hereby incorporated into and made a part
of such Standard Lease. Unless set forth in this Addendum to the contrary, the
terms set forth herein shall have the same meaning as set forth in the Standard
Lease, and to the extent of any conflict between the terms and conditions of the
Standard Lease and this Addendum, the terms and conditions of this Addendum
shall prevail. The Standard Lease, Addendum, and any other documents executed in
connection therewith are collectively referred to herein as the “Lease” or
“Lease Agreement.”

 

47. BASE RENT

 

TENANT agrees to pay LANDLORD a total “Base Rental” of FOUR HUNDRED FORTY-EIGHT
THOUSAND SIX HUNDRED AND NO/100 DOLLARS ($448,600.00) ,without any offset or
deduction whatsoever, in lawful (legal tender for public or private debts) money
of the United States of America, at the Management Office of the building or
elsewhere as designated from time to time by LANDLORD’S written notice to
TENANT, said total “Base Rental” shall be paid as follows:

 

1. The Annual Base Rental Rate shall be FOUR HUNDRED FORTY-EIGHT THOUSAND SIX
HUNDRED AND NO/100 DOLLARS ($448,600.00) in equal monthly installments of THIRTY
SEVEN THOUSAND THREE HUNDRED EIGHTY THREE AND 33/100 DOLLARS (37,383.33) which
is computed at a Base Rental Rate of TWENTY AND NO/100 DOLLARS ($20.00) per
rentable square foot per annum beginning MAY 1, 2001 and ending APRIL 30, 2004.

 

48. INSURANCE

 

In addition to any other insurance required to be procured by TENANT pursuant to
the terms and conditions of the Lease, this Addendum, and/or any documents
executed in connection therewith, TENANT shall be obligated to obtain and keep
in full force and effect, throughout the term of the Lease, including any
options or renewals thereof, at TENANT’S sole cost and expense: (i)
comprehensive general public liability insurance in companies maintaining a
rating of at least A+ under the “Best” published ratings or similar ratings and
publications if Best is no longer published to afford protection in an amount
equal to ONE MILLION ($1,000,000.00) DOLLARS combined single limit for bodily
injury and property damage; (ii) “all risk” property insurance covering TENANT’S
property, improvements and betterments, alterations and any other property for
which TENANT is legally liable or which was installed by on or behalf of TENANT,
in an amount equal to the full replacement value thereof; and (iii) workmen’s
compensation insurance, as required by law. Such insurance shall name LANDLORD
and LANDLORD’S mortgagee as additional insurers/loss payees thereunder. All of
the aforementioned policies shall (i) provide that they may not be changed,
amended, reduced, canceled, or allowed to lapse except after thirty (30) days
prior written notice from the insurance company to LANDLORD. Each of such
policies shall be written by companies maintaining a rating of at least A+ under
the “Best” published ratings or similar rating and publications if Best is no
longer published.

 

TENANT shall provide LANDLORD with duly executed certificates of insurance upon
issuance thereof and a certificate evidencing any renewal or replacement thereof
shall be delivered to LANDLORD not less than ten (10) days prior to expiration
and/or cancellation of the policy. The minimum limits of any insurance coverage
required in this paragraph 50 shall not limit TENANT’S liability under the
lease.

 

49. DEFAULT

 

  A. EVENTS OF DEFAULT

 

Upon the happening of one or more of the events set forth below, in
subparagraphs 1. through 9. inclusive, TENANT shall be in default of this Lease,
and LANDLORD shall have all the rights and remedies hereinafter set forth:

 

  •   In the event TENANT shall not pay rent or any other amounts due hereunder
at the time and in the manner stated; or

 

  •   In the event TENANT fails to pay when due any rent or other amounts
payable under this Lease three (3) or more times in any period of twelve (12)
consecutive months; or

 

  •   In the event TENANT shall suffer to be filed against TENANT an involuntary
petition in bankruptcy or shall be adjudged a voluntary or involuntary bankrupt;
or

 

  •   In the event TENANT shall make an assignment for the benefit of creditors;
or

 

  •   In the event there should be appointed a receiver or other court officer
to take charge of TENANT’S property either in the State Courts or in the Federal
Courts and such receivership is not dismissed within thirty (30) days from such
appointment; or

 

  •   In the event TENANT removes, attempts to remove, or permits to be removed
from the Premises, except in the usual course of TENANT’S trade or business, the
goods, furniture, effects or other property of TENANT brought thereon; or

 

  •   In the event TENANT, before the expiration of the term of this Lease,
including options, extensions and renewals hereof, and without the written
consent of LANDLORD, vacates the Premises or abandons the possession thereof, or
uses the same for purposes other than the purposes for which the same are leased
or ceases to use the Premises for the purposes herein expressed; or

 

  •   In the event any persons or entities performing work or services for
and/or at TENANT’S request file or record any mechanic’s or other liens against
the Premises or the Building or any property belonging to LANDLORD or its
agents; or

 

  •   In the event TENANT shall fail to keep and perform any other condition,
stipulation or agreement herein contained on the part of TENANT to be observed,
kept and performed for more than seven (7) days after written notice thereof is
given by LANDLORD to TENANT specifying the nature of such default, or if the
default so specified shall be of such a nature that the same cannot be
reasonably cured or remedied within such seven (7) day period, if TENANT shall
not in good faith have commenced the curing or remedying of such default within
such seven (7) day period and shall not thereafter continuously and diligently
proceed therewith to completion.

 

REMEDIES OF LANDLORD

 

Upon the happening of any such event or events as set forth in paragraph 49
above, LANDLORD shall, in addition to all its available remedies at law and/or
equity, have the right to declare this Lease in default and/or breach based upon
such event or events, and thereafter:

 

  (a) Have the right to immediately re-enter the Premises, either by summary
proceedings, or other means, other than force and to dispossess TENANT and all
other occupants therefrom and remove and dispose of all property therein in the
manner provided in subparagraph 4., below and without LANDLORD being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby; or

 

  (b) Have the right, at its option, to terminate this Lease upon seven (7) days
written notice to TENANT and to thereafter re-enter and take possession of the
Premises with or without legal process; but not by means of force or

 

8



--------------------------------------------------------------------------------

  (c) Have the right, at its option, from time to time, without terminating this
Lease, to re-enter and relent the Premises, or any part thereof, with or without
legal process, as the agent and for the account of TENANT upon such terms and
conditions as LANDLORD shall deem advisable or satisfactory, in which event the
rents received on such re-letting shall be applied first to the expenses of such
re-letting and collection including without limitation, necessary renovations
and alterations of the Premises, reasonable attorney’s fees, and/or any real
estate commissions paid, and thereafter toward payment of all sums due or to
become due to LANDLORD hereunder, and if a sufficient sum shall not thus be
realized or secured to pay such sums and other charges, (i) at LANDLORD’S
option, TENANT shall pay to LANDLORD any deficiency monthly, notwithstanding
LANDLORD may have received rental in excess of the rent stipulated in this Lease
in previous or subsequent months, and LANDLORD may bring an action therefor as
such monthly deficiency, shall arise, or (ii) at LANDLORD’S option, the entire
deficiency which is subject to ascertainment for the remaining term of this
Lease, shall be immediately due and payable, provided, however, that nothing
contained herein shall be construed to require LANDLORD to re-enter and re-let
in any event, and LANDLORD shall not, in any event, be required to pay TENANT
any surplus or any sums received by LANDLORD on a re-letting of the Premises in
excess of the rent and other amounts provided in this Lease.

 

2. Upon the happening of any such event or events as set forth in paragraph 50
above, LANDLORD shall, in addition to all its available remedies hereunder
and/or at law and/or equity, have the right to declare this Lease in default
and/or breach based upon such event or events, and thereafter, at its option,
declare the rents and other amounts due for the entire remaining term
immediately due and payable without regard to whether or not possession shall
have been surrendered to or taken by LANDLORD, and commence an action
immediately thereupon and recover judgment therefor.

 

3. LANDLORD may, in its sole discretion, at any time after (a) LANDLORD
reasonably believes that TENANT vacates or abandons the Premises, (b) LANDLORD
obtains a judgment for the removal of TENANT, and/or (c) TENANT defaults under
the terms and conditions of this Lease, re-enter the Premises for the purposes
of exhibiting the same to prospective purchasers or tenants or otherwise without
such re-entry constituting a forfeiture of the rents or other charges to be paid
under this Lease, including without limitation, accelerated rents, and the
covenants, agreements and conditions to be kept and performed by the TENANT, for
the full term of this Lease, including renewals and extensions, if any, and
without such re-entry constituting any type of surrender whatsoever.

 

4. LANDLORD, in addition to any other remedies it may have available hereunder
and/or at law and/or equity, shall have the right to remove all or any part of
TENANT’S property from the Premises and any property removed may be stored in
any public bondedwarehouse or elsewhere at the cost of, and for the account of,
TENANT, and LANDLORD shall not be responsible for the care or safekeeping
thereof, and TENANT hereby waives any and all loss, destruction or other damage
or injury which may be occasioned by any of the aforesaid acts. In the event
TENANT shall fail to timely advise LANDLORD of the disposition of the aforesaid
property, and make suitable arrangement therefor, including payment of sums
incurred in connection therewith, TENANT agrees that LANDLORD may thereafter
dispose of Said property in accordance with the provisions of applicable law.

 

5. No re-entry or taking of possession of the Premises by LANDLORD, as herein
above provided, shall be construed as an election on LANDLORD’S part to
terminate this Lease unless written notice of such intention is given to TENANT.
Notwithstanding any reletting without termination, as herein above provided,
LANDLORD may, at all times thereafter, elect to terminate this Lease for such
previous default or breach. Any re-entry or retaking of possession, as herein
above provided, shall be allowed by TENANT without hindrance, and LANDLORD shall
not be liable in damages for any such re-entry or retaking of possession, or
guilty of trespass or forcible entry.

 

6. Any rents and other amounts which may be due LANDLORD, whether by
acceleration or otherwise as herein above provided, shall include Base Rental
and percentage rent, if any, and any other rents or sums payable to LANDLORD
under this Lease.

 

7. Any and all rights, remedies and options hereunder shall be cumulative and in
addition to and without waiver of or in derogation of any right or remedy given
LANDLORD at law and/or equity, whether in effect now or hereafter in effect.

 

8. In the event that TENANT fails to promptly and fully perform and comply with
each and every term, provision, covenant, agreement, undertaking or condition
under this Lease and the matter is turned over to LANDLORD’S attorneys, Losing
party shall reimburse the other party for all attorney’s fees and costs, whether
or not suit is brought, and if suit is brought, at pre-trial, trial,
post-judgment, and appellate levels.

 

50. RETURNED CHECKS

 

If at any time during the term of this Lease, including options, renewals and
extensions thereof, if any, any payment by check for rent or other amounts due
under this Lease is returned due to insufficient funds or for any other reason
whatsoever, then LANDLORD shall have the right, in its sole discretion, to
require any future payments of rent or other amounts due under this Lease to be
made to LANDLORD by cash or cashier’s check, and LANDLORD, in addition to any
other rights and remedies under this Lease and/or at law and/or equity, shall be
entitled to charge TENANT for any expenses incurred by reason of any such
returned check. Any failure by LANDLORD to insist upon payment of a specific
installment of rent or other amounts due under this Lease to be made by cash or
cashier’s check shall not be deemed a waiver of LANDLORD’S right to require a
future installment thereof to be made by cash or cashier’s check at any time
whatsoever, regardless of whether any further checks are returned for
insufficient funds or any other reason whatsoever.

 

51. JUDICIAL CONSTRUCTION

 

Should any provision of the Lease, this Addendum, and/or any documents executed
in connection therewith require judicial or other interpretation or
construction, it is agreed that the court or fact finder interpreting or
construing same shall not apply a presumption that the terms shall be more
strictly construed against one party or the other by reason of the rule of
construction that a document is to be construed more strictly against the party
who through itself or through its agents prepared the document. It is
acknowledged and agreed that the agents and attorneys of the undersigned have
participated in the preparation and negotiation of the Lease, this Addendum and
any documents executed in connection therewith.

 

52. RADON GAS

 

Radon is a naturally occurring radioactive gas that when it has accumulated in a
building in sufficient quantities, it may present health risks to persons who
are exposed to it over time. Levels of Radon that exceed Federal and State
guidelines have been found in buildings in Florida. Additional information
regarding Radon and Radon testing may be obtained from your county public health
unit.”

 

53. DUAL AGENCY DISCLOSURE STATEMENT

 

TENANT warrants and represents that, to TENANT’S knowledge, there is no Real
Estate Broker involved in this lease, and that TENANT has had no dealings with
any Real Estate Broker or salesman in the negotiation of this Lease and TENANT
shall indemnify, release and hold LANDLORD harmless from and against any and all
damages, fines, penalties, liabilities, and expenses, including without
limitation, attorney’s fees, whether or not suit is brought, and if suit is
brought, at pre-litigation, trial, post-judgment, and appellate levels, which
may arise or be claimed against LANDLORD and/or its agents or employees,
incurred in connection with or in any way relating to any claim for commissions,
fees, compensation or otherwise, by any broker or salesperson whatsoever or any
consummation or negotiations with any broker or salesperson concerning this
Lease and/or the consummation thereof, the premises or any other premises in the
building. The provisions of this paragraph shall survive the termination of this
lease.

 

9



--------------------------------------------------------------------------------

54. HAZARDOUS MATERIALS

 

Tenant shall not use or permit the use of the Premises for the generation,
storage, treatment, use, transportation or disposal of any chemical, material or
substance which is regulated as toxic or hazardous or exposure to which is
prohibited, limited, or, regulated by any federal, state, county, regional,
local or other governmental authority, or which, even if not so regulated, may
or could pose a hazard to the health and safety of the other tenants and
occupants of the Landlord’s property or adjacent property. In the event of any
use in violation of this provision Tenant will remove, or cause to be removed,
such material at its own expense, and will indemnify LANDLORD, its officers,
agents, successors and assigns from and against any loss, cost, damage,
liability or expense (including attorneys’ fees and disbursements) arising by
reason of any clean up, removal, remediation, detoxification action or any other
activity required or recommended by any governmental authority in connection
with such violation or as a result of or in connection with the act or omission
of Tenant or persons within Tenant’s control or the breach of this lease by
TENANT or persons within TENANT’S control. Tenant’s liability for such
indemnification is not limited by any exculpatory provision in this Lease, and
shall survive any cancellation or termination of this Lease or transfer of
Landlord’s interest in the Premises.

 

55. LIMITATION AND DURATION OF LIABILITY

 

Notwithstanding anything now or hereafter contained in the Complete Lease to the
contrary, Tenant agrees and acknowledges that Tenant shall look solely and only
to Landlord’s interest in the Building in the event of any default or breach by
Landlord with respect to any of the terms and provisions of the Complete Lease
on the part of the Landlord to be performed or observed and/or any other act,
omission and/or negligence of Landlord; and no other assets whatsoever of
Landlord shall be subject to liability, levy, execution or other judicial
process or award for the satisfaction of Tenant’s claim(s) of any kind or sort
whatsoever. The term “Landlord” as used in the Complete Lease shall be limited
to mean and include only the owner or owners of the Premises at the time in
question, and in the event of any sale, assignment, conveyance and/or other
transfer of the Premises, Landlord (and in case of any subsequent transfers or
conveyances, the grantor) shall be automatically freed and relieved, from and
after the date of such sale, assignment, conveyance and/or other transfer, of
all liability and/or obligation in the Complete Lease and/or any matter
pertaining thereto. The terms of this paragraph shall survive a termination or
expiration of the Complete Lease and/or any other matter.

 

56. NON-LIABILITY

 

Landlord shall not be liable for any loss or damage to any property of Tenant or
any others located in the Premises and/or any other portion of the Building, by
theft or otherwise, irrespective of the cause of such damage or loss, unless due
to the gross negligence of Landlord. Without limiting the terms of the
immediately preceding sentence, Landlord shall not be liable to Tenant and/or
anyone else for any loss, costs, fines, causes of action, or damage that may be
occasioned by or through (i) the negligence, omissions or other acts of Tenant,
other tenants or occupants, and/or any other persons or entities and/or (ii) any
operations in the construction of any private, public or quasi-public work.
Landlord shall not be liable for any damage to Tenant, any of Tenant’s property,
the Premises, and/or any other property, and/or injury or death to any persons,
resulting from fire, explosion, falling plaster, sprinklers, steam, gas,
electricity, water, rain or leaks from any part of the Premises, the Building
and/or elsewhere or from the pipes, appliances, or plumbing works and/or any
bursting thereof or from the roof, ceiling, street, or subsurface or from any
other place or by dampness or by any other cause of whatsoever nature. Without
limiting any other terms of the Complete Lease, Landlord shall not be liable for
latent defects in construction of the Premises and/or any of the Building.
Notwithstanding anything contained in the Complete Lease to the contrary, in no
event shall Landlord be liable for any incidental or consequential damages. In
no event shall Landlord be liable for any interruption or failure in the supply
of any utility or other service to the Premises and/or the Building.

 

Landlord shall have no obligation to provide any security whatsoever for the
Premises and/or the Building, and Landlord shall not be liable for any personal
injuries, property damage, theft and/or other damage or loss occurring on or
about the Premises, the real property on which the Building is located, the
common areas, parking areas, and/or any other portions of the Building and/or
related on and off-site facilities, and Landlord shall not be liable for any
damage or loss of any nature whatsoever to, or any theft of, automobiles or
other vehicles located within such parking areas and/or other facilities or any
contents therein, while in or about the same. Landlord has no liability for
providing and/or discontinuing any security whatsoever and if Landlord provides
security, no liability for personal injuries, property damage, theft and/or
other damage or loss shall arise in any event upon so providing such security
and Landlord may, in its absolute discretion, without incurring any liability by
reason thereof, discontinue same at any time.

 

The terms and conditions of this paragraph 56 shall survive a termination or
expiration of the Complete Lease and/or any other event.

 

57. LEASED PREMISES

 

The leased premises shall consist of four (4) areas; (i) the Original Premise
consisting of approximately 14,356 rentable square feet, hereinafter referred to
a Original Premise; (ii) Expansion Premise “A” consisting of approximately 1,551
rentable square feet and; (iii) Expansion Premises “B” consisting of
approximately 5,125 rentable square feet, (iv) Expansion Premises “C” consisting
of approximately 1,398 rentable square feet. (SEE EXHIBIT B)

 

58. ADDITIONAL ELECTRIC EXPENSES

 

Tenant shall reimburse Landlord for any and all electricity expense received by
Landlord of the operation of the A/C package unit existing in the Original
Premises.

 

59. ADDITIONAL RENT (OPERATING EXPENSES)

 

Operating Expenses pursuant to the Lease Agreement shall continue to be
calculated in the same manner as they were in the original Lease.

 

Original Premises - (Suite 460) is 14,356 rentable square feet. The Base Year
shall be 1997 and the Operating Expense Base shall be $7.00 per rentable square
foot. Tenant’s proportionate share shall be 9.39%.

 

Expansion Premises “A” (Former 410) is 1,551 rentable square feet. The Base Year
shall be 1998 and the Operating Expense Base shall be $6.60 per rentable square
foot. Tenant’s proportionate share shall be 1.02%.

 

Expansion Premises “B” (Former 440/420) is 5,125 rentable square feet. The Base
Year shall be 2000 and the Operating Expense Base shall be $7.00 per rentable
square foot. Tenant’s proportionate share shall be 3.35%.

 

Expansion Premises “C” (Former 408) is 1,398 rentable square feet. The Base Year
shall be 2001. Tenant’s proportionate share shall be .91%.

 

60. PARKING

 

LANDLORD grants to TENANT the use of one (1) reserved parking space on the first
(1st) floor of the TENANT’S parking area in the parking garage at no charge to
TENANT during the term of this Lease. LANDLORD agrees to attempt to provide
TENANT with parking spaces in addition to those guaranteed in the Lease until
such time as they can no longer be provided due to increased building demand.

 

61. TENANT IMPROVEMENTS

 

Landlord shall at Landlord expense:

 

1. Paint Expansion Premises “C”, a Building Standard Colors and Selection

 

2. Carpet Expansion Premises “C”, a Building Standard Color and Selection

 

3. Carpet the Hallway of the Original Premises

 

4. Paint Original Premises

 

5. Provide interior signage off elevators on 4th Floor

 

6. Give priority to renovation of 4th Floor restrooms.

 

10



--------------------------------------------------------------------------------

62. OPTION TO RENEW

 

Tenant may extend the Term of the Lease for One (1) additional period of Two (2)
years (the “Option Period”) by written notice of its election to do so given to
Landlord one hundred and eighty (180) days prior to the expiration date or the
expiration date of the first Option Period, as applicable. The Option Period
will be on all of the terms and conditions of the Lease applicable at the
expiration date, except for the payment of Base Rent, which shall be an amount
equal to Fair Market Rental Rate (as hereinafter defined) of the Premises in
relation to market conditions at the time of the extension. The Fair Market
Rental Rate of the Premises shall be determined based upon the annual amount per
rentable square foot that a willing, comparable, non-equity, non-renewal,
non-expansion new tenant would pay and a willing, comparable landlord of a
first-class office building in a similar area would accept at arm’s length,
giving appropriate consideration to annual rental rates per rentable square
foot, the type of escalation clauses (including, but not limited to, operating
expense, real estate taxes, CPI), size and location of premises being leased and
other generally applicable terms and conditions of tenancy for the space in
question (the “Fair Market Rental Rate”). Landlord and Tenant agree to
immediately execute an amendment to this Lease stating and incorporating the
Fair Market Rental Rate as the Base Rent for the Option Period. However, upon
expiration of the Option Period, Tenant will have no further right to extend the
term. Tenant will not have any rights under this paragraph if: (a) An event of
default exists on the expiration date or on the date on which Tenant gives its
written notice, requesting the right to exercise the herein provided option, or
(b) Tenant occupies less than substantially all of the rentable square feet (but
not less than 90% of the Premises) of the Premises on the expiration date, or
(c) Tenant exercises its rights less one hundred eighty (180) days before the
expiration date.

 

63. ADDITIONAL ALTERATIONS

 

Tenant shall not make or allow to be made any alterations, physical additions or
improvements in or to the Premises without first obtaining in writing Landlord’s
written consent for such alterations or additions, which consent may be granted
or withheld in the sole, unfettered discretion of Landlord if the alterations
will affect the Building structure or systems or will be visible from outside
the Premises, but which consent shall not be unreasonably withheld if the
alterations will not affect the Building structure or systems and will not be
visible from outside the Premises.

 

The anticipated alterations and improvements to the Premises will be in
accordance with the plans and specifications as set forth on Exhibit “B” hereto
which are acceptable to Tenant. For any changes to said plans and specifications
or for any subsequent proposed alterations, additions or improvements, Tenant
will furnish Landlord plans and specifications for the anticipated, and any
other alterations. Physical additions or improvements shall at once become the
property of Landlord; provided, however, Landlord, at its option, may require
Tenant to remove any alterations, additions or improvements in order to restore
the Premises to the condition existing on the Commencement Date, reasonable wear
and tear excepted. All costs of any such alterations, additions or improvements
shall be borne by Tenant. All alterations, additions or improvements must be
made in a good, first-class, workmanlike manner and in a manner that does not
disturb other tenants (i.e., any loud work must be performed during non-business
hours). In connection with alterations and improvements under this Lease,
Landlord agrees to provide necessary and reasonable access to construction staff
of the Premises during non-business hours in order to complete such work
involving an excessive and unreasonable amount of work. Tenant must maintain
liability and builder’s risk insurance throughout the construction in the
amounts and for such coverage as is required by Landlord. Tenant does hereby
indemnify and hold Landlord harmless from and against all claims for damages or
death of persons or damage or destruction of property arising out of the
performance of any such alterations, additions or improvements made by or on
behalf of Tenant. Under no circumstances shall Landlord be required to pay,
during the Term of this Lease and any extensions or renewals thereof, any ad
valorem or property tax on such alterations, additions or improvements, Tenant
hereby covenanting to pay all such taxes when they become due. In the event any
alterations, additions, improvements or repairs are to be performed by
contractors or workmen other than Landlord’s contractors or workmen, any such
contractors or workmen must first be approved, in writing, by Landlord. Such
approval to not be unreasonably withheld. Landlord shall be only responsible for
the management of all improvements completed by Landlord’s contractors on the
Premises, any such management and supervision shall be at the market rate and
shall be at Tenant’s expense. Landlord agrees to assign to Tenant any rights it
may have against the contractor of the Premises with respect to any work
performed by said contractor in connection with improvements made by Landlord at
the request of Tenant.

 

Landlord’s interest in the real property encumbered hereby shall not be subject
to liens or improvements made by the Tenant. Tenant shall notify the contractor
making any improvements, of this provision, and the knowing or willful failure
of the Tenant to provide such notice to the contractor shall, as provided by
Fla. Stat. 713.10, render the contract between Tenant and the contractor
voidable at the option of the Contractor. The Landlord’s interest shall not be
subject to liens for improvements made by Tenant and Tenant agrees to execute a
short form lease agreement in recordable form, which shall be recorded in the
Public Records of Miami-Dade County, Florida, expressly prohibiting such
liability.

 

11